Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of W. Knott et al., US 16/851,292 (Apr. 17, 2020) are pending.  Claims 14 to the non-elected invention stand withdrawn from consideration.  Claims 1-13 and 17-20 have been examined on the merits and stand rejected.  

Election/Restrictions 

Applicant's election of Group (I), claims 1-13 and 17-20, without traverse in the Reply to Restriction Requirement filed on July 12, 2021, is acknowledged.  Claims 14-16 to the non-elected invention of Group (II) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is made FINAL.  

Pursuant to the Election of Species Requirement, Applicant respectively elected without traverse (1) decamethylcyclopentasiloxane as a species of “cyclic branched siloxanes of the D/T type”; and (2) butanol-started polyetherol (propylene oxide proportion 100 %) as a species of polyetherol.  The composition of the elected species of “butanol-started polyetherol” is unclear (see § 112 rejection below) and was not able to be comprehensively searched. Instant claim 12 was found to be free of the art of record based on its more narrow definition of “polyetherol”.  The instant claims were further searched with respect to polyethers generally and determined to be free of the art of record.  As such, the provisional election of species is maintained and no claims are withdrawn from consideration.  See, MPEP § 803.02.  In view of the foregoing, the Examiner’s restriction/election requirement is made FINAL.  


Non-Elected Invention of Group (II), Claims 14-16

Claims 14-16 do not contain all the limitations of an allowable claim and are not in condition for rejoinder because they are product by process claims.  And if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113; In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  

Should the elected invention of Group (I) become in condition for allowance (for example, by Applicant’s overcoming the objection/rejections), and Applicant fails to cancel non-elected claims 14-16, then these claims will be subject to MPEP § 821.01 (paragraph 8.03) in which Applicant will be given TWO (2) MONTHS to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will have then been passed to issue.


Claim Review/Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  

In the instant case, a summary of the Examples is helpful in understanding the instant claims.  Instant Example 1 is summarized in the scheme below.  Specification at page 20.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Example 1 thus discloses the preparation of the starting material of instant claim 1:

cyclic branched siloxanes of the D/T type . . . wherein the cyclic branched siloxanes of the D/T type are mixtures of cyclic branched siloxanes of the D/T type which contain not only siloxanes comprising D and T units but also siloxanes comprising Q units with the proviso that in these mixtures the proportion of Si atoms derived from Q units is [Symbol font/0xA3] 10% by mass to [Symbol font/0xB3] 0% by mass based on the entirety of all Si atoms, 1

which is the starting material recited in instant claim 1.  With respect to above Example 1, D units, T units and Q units (with respect to siloxane nomenclature) are well known in the art.  See e.g., T. Kotake et al., US 2020/0291189 (2020) (see page 2, [0042]) 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Kotake at pages 2-3, [0042].  Similarly, Dow Corning provides examples of such siloxane units.  Dow Corning at page 3.  





    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Instant Example 2 further recites that:

About 0.7 ml of the liquid are applied atop a black Bakelite lid using a pipette. In less than 1 minute a solid white gel without any liquid proportions, whose presence readily contrasts with the background of the black Bakelite lid and 20 demonstrates complete equilibration of the acetoxysiloxane, is formed 

Specification at page 21, lines 17-20.  Instant Example 2 thus corresponds to the instant claim 1 step of:

wherein the process comprises in a first step reacting cyclic branched siloxanes of the D/T type with acetic anhydride . . . and in a second step performing the equilibration of the acetoxy-modified branched siloxane with an acid, superacids, or with addition of acetic acid 





    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The specification teaches that butanol-started polyetherol (propylene oxide proportion 100%) having a molar mass of 1935 g/ mol (molar mass determined by OH number).  Specification page 21, lines 24-25.  Instant Example 3 thus corresponds to the instant claim 1 step of:

in a third step reacting the acid-treated, superacid-treated acetoxysiloxane with polyetherols 

which results in the (replacement of acetoxy radical by polyetheroxy radical.  Specification at page 8, line 15.  Note that the instant specification does not provide any definition of the Example 3 “butanol-started polyetherol”.  

Instant Examples 4-9 present similar procedures using the same starting materials/reagents (i.e., methyltriethoxysilane, decamethylcyclopentasiloxane, trifluoromethanesulfonic acid, and butanol-started polyetherol).  


Claim Objections

Informalities

Claims 6 and 11 is objected to on the grounds that they should be amended as follows:

6. The process according to Claim 1, wherein the simple siloxane cycles optionally added in the first step comprise octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane, dodecamethylcyclohexasiloxane and/ or admixtures thereof having any desired composition.

11. The process according to Claim 1, wherein Lewis superacids, anhydrous iron(III) chloride, acid-treated fuller's earths, concentrated sulfuric acid, trifluoromethanesulfonic acid, or trifluoromethanesulfonic acid in the presence of acetic acid are employed as catalyst in the first step

(or some variation thereof) to clarify antecedent basis.  That is, there is no literal antecedent bases for the claim 6 and 11 phrase “acetylation step” within claim 1. 

Claim 8 is objected to on the grounds that “amme” is misspelled and should be amended to recite “amine”.  

Claim 9 is objected to on the grounds that “advantageously” should be stricken to avoid confusion as to whether Applicant improperly intends preferences within the claim.  See MPEP § 2173.05(d).  




10. The process according to Claim 1, wherein the third step is effected solventlessly via the reaction with polyetherols.

(or some variation thereof) to clarify antecedent basis.  That is, there is no literal antecedent bases for the claim 10 phrase “the replacement of the siloxane-bonded acetoxy groups” within claim 1. 

Claim 17 is objected to on the grounds that “step and/or 2” should be replaced by “step 1 and/or 2” to correct a typographical error.  

Claim 20 is objected to on the same grounds as claim 10.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  


Unclear Claim Term “polyetherols”

Claims 1-11, 13, and 17-20 are rejected pursuant to 35 U.S.C. 112, as indefinite because the scope/meaning of the claim 1 term “polyetherols”, within the context of the instantly claimed process and in view of the teachings of the instant specification is unclear.  

The plain meaning of the term “polyetherols” implies a polyether with hydroxyl (–OH) substitution, which interpretation is consistent with the art.  See e.g., S. Dinsch et al., US 2002/0147369 (2002); A. Wartini et al., US 2005/0148802 (2005).   The instant specification does not specifically define the term “polyetherols”.  However, in an embodiment of “polyetherols” the instant specification discloses the following  preferred polyetherols of formula (I):

A[-O-(CH2-CHR'-O-)m-(CH2-CH2-O-)n--(CH2-CH(CH3 )-O-)o-Z]a

A is either hydrogen or an at least one carbon atom-comprising saturated or unsaturated organic radical

Z is either hydrogen, a linear or branched, saturated or unsaturated hydrocarbon radical comprising 1-18 carbon atoms, preferably a methyl, ethyl, propyl, butyl, vinyl or allyl group, or 

the radical of an organic acid of formula -C(=O)-ZE, wherein ZE is an organic radical, preferably a linear or branched, saturated or olefinically unsaturated hydrocarbon radical comprising 1 to 17 carbon atoms, preferably a methyl group, or an aromatic hydrocarbon radical comprising 6 to 20 carbon atoms, preferably a phenyl radical, or 

the radical of formula -C(=O)-O-ZC, wherein ZC is an organic radical, preferably a linear or branched, saturated or olefinically unsaturated hydrocarbon radical comprising 1 to 18 carbon atoms, preferably a methyl group, ethyl group, or an aromatic hydrocarbon radical comprising 6 to 20 carbon atoms, preferably a phenyl radical,

with the proviso that the sum of m, n and o is equal to or greater than 1 and with the proviso that at least A or Z represent hydrogen

any –OH substitution because the Z “hydrocarbon radical” by definition does not comprise oxygen.  

Furthermore, the meaning of Applicant’s elected “polyetherols” species (i.e., “butanol-started polyetherol”), which is the only “polyetherols” species disclosed in the instant specification is unclear to one of skill in the art.  The instant specification provides no definition of “butanol-started polyetherol” and no clear guidance as to how this compound is made or otherwise obtained.  The only guidance regarding “butanol-started polyetherol” is the following specification excerpt:

In the context of the present invention, radical A is preferably to be understood as meaning radicals of substances forming the start of the to-be-produced compound of formulae (I) which is obtained by addition of alkylene oxides. The starter compound is preferably selected from the group of alcohols, polyetherols and phenols. It is preferable to use as the starter compound containing the group A a mono- or polyfunctional polyether alcohol and/or a mono- or polyfunctional alcohol or any desired mixtures thereof. If a plurality of starter compounds A have been used as a mixture, the index a may also be subject to a statistical distribution. Z may in addition also be the radical of a starter compound Z-OH.

Specification at page 15, lines 6-13.  This is not enough information for one of skill in the art to determine the composition of “butanol-started polyetherol”.  Google/Google Scholar searches did not identify any references clarifying the meaning of “butanol-started polyetherol” and the only patent documents located in an EAST search for “butanol-started polyetherol” were Applicant’s own patent documents (cited on the first page of the attached PTO-892 Notice of References Cited), which themselves do not clarify the meaning of “butanol-started polyetherol”.  Broader searches for “started polyetherol” also were not helpful.  


preferred embodiment of “polyetherols” as compounds of formula (I) that have no –OH substitution; and/or (2) the meaning of Applicant’s elected species of polyetherol (i.e., “butanol-started polyetherol”) is unclear.  

It is further noted that the claim 1 term “polyetherols” is unclear because it is recited in the plural.  Based on the plain meaning, this requires that claim 1 requires a mixture of at least two different “polyetherols”.  But because (as discussed in detail above) the composition of the only disclosed “polyetherols” species (i.e., “butanol-started polyetherol”) is unclear (is it is mixture?), it is not clear to one of skill in the art whether Applicant in fact intends claim 1 to mean “polyetherols” in plural or whether this is drafting style and Applicant intends “a polyetherol”.  

Relative Terminology—Claim 1 Term “simple siloxane”

Claims 1-5, 7-13 and 17-20 are rejected pursuant to 35 U.S.C. 112, as indefinite because the scope of term “simple” within the claim 1 phrase “simple siloxane cycles” it a term of degree cannot be ascertained by one of skill in the art with enough certainty when read in the context of the present invention.  2173.05(b)(I).  

Terms of degree are not necessarily indefinite and claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention.  MPEP § 2173.05(b)(I)(citing Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370, 112 USPQ2d 1188, 1192-93 (Fed. Cir. 2014)).  Such claims are not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree).  

In the instant case, neither the specification nor the art of record provides a precise or even general definition for the meaning of “simple siloxane cycles” or any guidelines for its determination, such as molecular weight, number of silicon atoms, number of oxygen atoms, or ring number.  Also consider that “simple” in addition to molecular weight restrictions has other meanings, such as lack of functional groups.  As such the meaning of the term “simple” cannot be ascertained by one of skill in the art with enough certainty when read in the context of the present invention.  

Lack of Antecedent Basis for “the siloxane matrix”

Claims 5 is rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the two claim 5 recitations of “the siloxane matrix” is unclear with respect to what this phrase references because: (1) there is no previous literal claim recitation of “siloxane matrix”; and (2) several different “siloxane matrices” are inherently present in instant claim 1 that comprise “mixtures of cyclic branched siloxanes of the D/T type” depending on the reaction step.  See MPEP 2173.05(e).  As such, it is unclear to one of skill in the art which “siloxane matrix” is referenced

Improper Preferences in a Claim

Claims 9 is rejected under 35 U.S.C. 112(b) as being indefinite for recitation of the exemplary claim language “wherein the inert solvent is advantageously an aromatic”.  This recitation improperly provides for preferences within a claim and thereby renders confusion over the intended scope.  See MPEP § 2173.05(d).  

Claim 8 is rejected for the same reason for recitation of “in particular in the presence of sodium hydrogencarbonate, ammonia or an organic amme”.

Unclear Claim Reference

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for recitation the following underlined phrases:

7. The process according to Claim 1, wherein acetic acid is added in amounts of 0.4% to 3% by weight, based on the reaction matrix, in particular composed of acetic anhydride, cyclic branched siloxanes of the D/T type and optionally simple siloxane cycles.

because it is not clear to one of skill in the art in which step the claim 7 “acetic acid” is added.  That is, the claim 7 recitation of “acetic acid” is not modified by an article, for example, claim 7 does not recite “the acetic acid”.  And the term “acid” is recited several times within claim 1.  Thus, the “acetic acid” recited in claim 7 could be the “acid” of any of the claim 1 “first step”, “second step” or the “third step” or could refer to new occurrence of acetic acid.  The further claim 7 recitation of “in particular composed of acetic anhydride, cyclic branched siloxanes of the D/T type and optionally simple siloxane cycles” is unhelpful in identifying the step because these substances can be present at both the claim 1 “first step” and “second step”.  

Furthermore, the language “in particular” implies a preference (see above rejection of claim 9).  Accordingly, because it is unclear to one of skill in the art at what point in the claim 1 reaction sequence the claim 7 “acetic acid” is added, the weight of the “reaction matrix” is unclear and one of skill in the art cannot determine what “amounts of 0.4% to 3% by weight, based on the reaction matrix” means.  

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for the same reasons as claim 7.  


Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

Provisional Non-Statutory Rejection over US 16/759,413 (Apr. 27, 2020)

At least instant claim 1 is rejected on the ground of provisional nonstatutory double patenting as being unpatentable over at least claim 1 of US 16/759,413 (Apr. 27, 2020), published as US 2020/0339612 (2020). The rejection is provisional because the conflicting claims have not been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claim 1 clearly anticipates the instant claim 1.  Additional instant claims are considered either anticipated or obvious over additional conflicting claims as the instant claims and conflicting claims mirror each other to some degree.  A full claim-by-claim analysis is not given here as the rejection is provisional and in view of the early stages of prosecution and the above § 112 rejection.  


Provisional Non-Statutory Rejection over US 16/851,385 (Apr. 17, 2020)

At least instant claim 1 is rejected on the ground of provisional nonstatutory double patenting as being unpatentable over at least claim 1 of US 16/851,385 (Apr. 17, 2020), published as US 2020/0377666 (2020). The rejection is provisional because the conflicting claims have not been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claim 1 clearly anticipates the instant claim 1.  Additional instant claims are considered either anticipated or obvious over additional conflicting claims as the instant claims and conflicting claims mirror each other to some degree.  A full claim-by-claim analysis is not given here as the rejection is provisional and in view of the early stages of prosecution and the above § 112 rejection.  

Subject Matter Free of the Art of Record

Subject to the instant § 112 rejections, the instant claims are considered free of the art of record.  The art of record does not teach the  claim 1 limitations of reaction the claimed equilibrated “the acetoxy-modified branched siloxane”, which is prepared by treatment of the specifically defined “cyclic branched siloxanes of the D/T type” with “acetic anhydride” with a either polyetherol (however see § 112 rejection above) or a polyether as defined in instant 12.  

The closest prior art of record in considered to be L. Engelbrecht et al. US 2018/0298149 (2018) (“Engelbrecht”).  Engelbrecht teaches a process for preparing oligo – or polyalkylene ether - modified polysiloxanes by transesterification of alkoxy - functionalized polysiloxanes with OH terminated oligo - or polyalkylene ethers in the presence of an alkanesulfonic acid as catalyst.  Engelbrecht at page 2, [0017].  Engelbrecht exemplifies the disclosed process by reaction of alkoxy functionalized silanes 1 or 2 with various –OH substituted polyethers.  Engelbrecht Examples at page 6, [0148] et seq. (see Table 1 at page 7, [0163].  However, Engelbrecht does not teach or suggest the instantly claimed reaction of “cyclic branched siloxanes of the D/T type” with “acetic anhydride” (which acetoxy substituted polysiloxanes in contrast to Engelbrecht’s alkoxy substituted polysiloxanes) followed by reaction with either a polyetherol or polyether.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Example 1 “cyclic branched siloxane” is not considered to comprises Q units.  As taught by the instant specification, “The provision of mixtures of cyclic branched siloxanes of the D/T type which contain not only siloxanes comprising D and T units but also siloxanes comprising Q units is readily achievable by those skilled in the art for example by analogy to the teaching of the two recited documents using for example silicic esters (Si(OR)4) providing Q units”.  Specification at page 5, lines 20-24.  Because instant Example 1 does not employ Si(OR)4, it is not considered, based on the teachings of the instant specification, to comprise and Q units.  Thus, the Si atoms derived from Q units =  0% by mass based on the entirety of all Si atoms.